DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Priority is being recognized to the provisional application 61/897,245 of application 14/526,600 with an effective filing date of 10/30/2013, since the previously filed CIP and provisional applications fail to disclose a plurality of loops or segments in the distal to proximal series of loops or segments are progressively smaller in size in a distal to proximal direction.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aboytes et al. US 2012/0239074.
Regarding claim 1, Aboytes et al. discloses an intrasacular aneurysm occlusion device (for example, 200, 300, 600, or 900)  comprising: a longitudinal mesh ribbon (for example, 210, 310, 610, or 910, braid or mesh, paragraph 0027) with a distal-to-proximal series of loops or segments which is inserted into an aneurysm sac (one embodiment shown in an aneurysm sac, figure 5C); wherein the ribbon accumulates and overlaps onto itself to form an arcuate three-dimensional occlusivemass in the aneurysm sac (shown as overlapping, for example, figures 4, 5C, 6, paragraph 0039); and wherein a plurality of loops or segments in the distal-to-proximal series of loops or segments are progressively smaller in size as one views the series in a distal-to-proximal direction (figure 12, paragraph 0077, Examiner notes that the portions are disclosed as getting progressively larger from a distal portion 928 to a proximal portion 920, but if the direction the device is viewed is from the distal portion 920 to proximal direction 928, the portions get progressively smaller).
Regarding claim 2, Aboytes et al. discloses the plurality of loops or segments includes at least three loops or segments which are progressively smaller in size as one views them in a distal-to-proximal direction (figure 12; segments 920, 922, 932, for example). 
Regarding claim 3, Aboytes et al. discloses the plurality of loops or segments includes at least five loops or segments which are progressively smaller in size as one views them in a distal-to-proximal direction (see annotated figure 12, segments arranged in five progressively smaller boxes, Examiner notes the segments do not have to be the same configurations). 
    PNG
    media_image1.png
    389
    524
    media_image1.png
    Greyscale

Regarding claim 4, Aboytes et al. discloses the plurality of loops or segments are progressively smaller in length as one views them in a distal-to-proximal direction (see annotated figure 12, segments arranged in five progressively shorter length boxes, Examiner notes the segments do not have to be the same configurations).
    PNG
    media_image2.png
    389
    524
    media_image2.png
    Greyscale

Regarding claim 5, Aboytes et al. discloses wherein the plurality of loops or segments are progressively smaller in width as one views them in a distal-to-proximal direction (figure 12; segment 920, 922, 932, for example).
Regarding claim 6, Aboytes et al. discloses the mesh ribbon is a flattened tubular mesh (mesh implant may be bent or folded, which can be considered to be flattened, paragraph 0076).
Regarding claims 7, 8, 9, 10, 11, Aboytes et al. discloses an intrasacular aneurysm occlusion device (for example, 200, 300, 600, or 900)  comprising: a longitudinal mesh ribbon (for example, 210, 310, 610, or 910, braid or mesh, paragraph 0027) with a distal-to-proximal series of loops or segments which is inserted into an aneurysm sac (one embodiment shown in an aneurysm sac, figure 5C); wherein the ribbon accumulates and overlaps onto itself to form an arcuate three-dimensional occlusive mass in the aneurysm sac (shown as overlapping, for example, figures 4, 5C, 6); and wherein a pluralityof loops or segments in the distal-to-proximal series of loops or segments, at least three or five loops or segments (Examiner notes that segments may be indicated as any portion of the mesh ribbon), which are connected by progressively smaller inter-loop connection angles and/or are progressively more curved as one views them in a distal-to-proximal direction (Examiner notes that Aboytes et al. would be capable of being oriented having this configuration, as the segments or expandable portions being formed of any suitable shape, the segments have a variety of shapes, paragraph 0075.  Additionally, the implant is configured to bend, curve or fold at the constricted portions to help comply with the shape of the aneurysm, paragraph 0076.  Either adjustment could change the connection angle or curvatureof the ribbon along the length, figure 12).
Regarding claim 12, Aboytes et al. discloses the mesh ribbon is a flattened tubular mesh (mesh implant may be bent or folded, which can be considered to be flattened, paragraph 0076).
Regarding claims 13 and 17-20, Aboytes et al. (for example, 200, 300, 600, or 900)  comprising: a longitudinal mesh ribbon (for example, 210, 310, 610, or 910, braid or mesh, paragraph 0027) with a distal-to-proximal series of loops or segments which is inserted into an aneurysm sac (one embodiment shownin an aneurysm sac, figure 5C); wherein the ribbon accumulates and overlaps onto itself to form an arcuate three-dimensional occlusive mass in the aneurysm sac (shown as overlapping, for example, figures 4, 5C, 6, paragraph 0039); and wherein a plurality of loops or segments in the distal-to-proximal series of loops or segments are progressively smaller in size as one views the series in a distal-to-proximal direction (figure 12, paragraph 0077); wherein a first loop or segment in the series of loops or segments has a first length, width, inter-loop connection angle, and/or level of curvature (for example, segment 920 has a first length and width and curvature, figure 12); wherein a second loop or segment in the series of loops or segments has a second length, width, inter-loop connection angle, and/or level of curvature (for example, segment 922 has a first length and width and curvature, figure 12); and wherein a user of the device can selectively and remotely change, with a wire or cord which is attached to the ribbon (for example, figure 5B, 12, wires 202, 902),  the first size, shape, inter-loop connection angle, and/or level of curvature relative to the second length, width, inter-loop connection angle, and/or level of curvature during deployment of the ribbon into the aneurysm sac (the device has an insertion portion or member 902 which can be a guide wire which is coupled to the mesh ribbon, paragraph 0007, and configured to facilitate delivery, which would change the shape or curvature when being inserted into the aneurysm, for example shown in the embodiment of figures 5A, 5B as insertion portion 202 delivers the implant and changes the shape, angles and curvature).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aboytes et al. US 2012/0239074 in view of Porter US 2003/0120300.
	Regarding clams 14-16, Aboytes et al. discloses a device essentially as claimed including a wire for inserting and changing the shape or curvature of the longitudinal mesh ribbon, but fails to discloses an electromagnetic energy emitter which the user of the device uses to selectively and remotely change the first size, shape, inter-loop connection angle, and/or level of curvature relative to the second length, width, inter-loop connection angle, and/or level of curvature by applying electromagnetic energy to the ribbon, the user can bend, curve, and/or steer loops or segments in the ribbon by applying electromagnetic energy to the ribbon, and the user can bend, curve, and/or steer one or more loops or segments in a first direction by applying electromagnetic energy to a first portion of the ribbon and can bend, curve, and/or steer the one or more loops or segments in a second direction by applying electromagnetic energy to a second portion of the ribbon.  
	Porter et al. teaches an intrasaccular aneurysm occlusion device (paragraph 0007), the device discloses an electromagnetic energy emitter which the user of the device uses to selectively and remotely change the first size, shape, inter-loop connection angle, and/or level of curvature of the embolic relative to the second length, width, inter-loop connection angle, and/or level of curvature, the user can bend, curve, and/or steer loops or segments in the ribbon by applying electromagnetic energy the user can bend, curve, and/or steer one or more loops or segments in a first direction by applying electromagnetic energy to a first portion and can bend, curve, and/or steer the one or more loops or segments in a second direction by applying electromagnetic energy to a second portion of the ribbon (Porter et al. teaches a device for detachment within an aneurysm, paragraph 0007), the device being detachable and including an electrically responsive element (paragraph 0008), the embodiments of the electrically responsive element include but are not limited to an electromagnetic element (paragraph 0030, figure 1) to change the shape or curvature of the element (for example, figures 1 and 2 shown prior to and after electromagnetically activated).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Aboytes et al. with an electromagnetic energy emitter for the user to control an electrically responsive element within the aneurysm, as taught by Porter et al, in order to selectively and remotely change the first size, shape, inter-loop connection angle, and/or level of curvature to fill or control the device during implantation into the aneurysm.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/               Examiner, Art Unit 3771    

/DIANE D YABUT/               Primary Examiner, Art Unit 3771